Mr. Justice Gary delivered the opinion of the Court. The appellee sued the appellant in assumpsit. Were we permitted to read affidavits and a bill of particulars which the clerk has copied into the transcript, but which are not in the bill of exceptions, we might conclude that the suit was to recover money which the appellee had paid as surety for the appellant, and that the appellant had no good defense to the suit; but whatever outside of the common law record, viz., the summons and return, declaration, pleadings subsequent thereto, verdict and judgment, an appellant in a case at law desires the judgment of an appellate court upon, must be contained in a bill of exceptions, or he will fail in his purpose. Hess v. Dawson, 51 Ill. App. 146; Baldwin v. McClelland, 50 Ill. App. 645. We may not examine whether the affidavit of appellee as to claim, or the affidavit of the appellant as to his defense, was good, and therefore affirm the judgment.